On consideration whereof, the court is of the opinion that the plaintiffs below, Samuel B. Sachs and Benedict Frenkel, are entitled to the injunction prayed for in their petition, on the ground that, applying the reason and purpose of the agreement *610between the parties, whereby the private way was established, to the. changed conditions of things of which the defendants in error were promoters, the said plaintiffs below have the same right to maintain gates at Erie avenue as they had, and now have, at either end of the said private way. Its privacy cannot otherwise be maintained. It is therefore considered that so much of the judgment of the superior court and the affirmance thereof by the circuit court as deprives the plaintiffs below of the right to maintain gates at Erie avenue, be and the same is hereby reversed with costs. And rendering the judgment the superior court should have rendered, it is ordered and adjudged that the defendants below be and they are hereby enjoined from interfering with the gates of the plaintiffs below, as prayed for in their petition, of the kind and character described in the contract of February 25, 1869.
And it is further ordered and adjudged that the plaintiffs in error recover of the defendants in error, their costs in this behalf expended, in this court and in the circuit court and in the superior court to be taxed.
Judgment reversed.